Citation Nr: 0608953	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  99-08 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES
 
1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from February 1966 to May 
1974.  He died in July 1997.  The appellant seeks benefits as 
the surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied entitlement to service 
connection for the cause of the veteran's death and 
entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318.

The appellant presented testimony at a personal hearing in 
January 2006 before the undersigned Veterans Law Judge.  At 
the January 2006 hearing, the appellant raised an informal 
claim for disabilities of a daughter of the veteran due to 
the veteran's exposure to herbicides.  This issue is referred 
to the agency of original jurisdiction for appropriate 
development.

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The record shows that the veteran was treated in service for 
cardiovascular complaints.  One record appears to indicate 
that the veteran had a functional murmur.  One of the causes 
of death on the death certificate is cardiomyopathy-valvular.  
The Board feels that a medical opinion regarding any 
relationship between the veteran's inservice complaints and 
the cause of his death is needed in this case.  38 C.F.R. 
§ 3.159.

Also, after notice of an August 1997 rating decision, the 
appellant submitted a statement in January 1998.  As set 
forth in a deferred rating decision in January 1998 and in a 
subsequent letter to the appellant, if she did not agree with 
the August 1997 decision, she was to submit a notice of 
disagreement specifying with what she disagreed.  However, 
the RO subsequently issued a statement of the case wherein it 
considered the appellant's January 1998 statement as a notice 
of disagreement.  However, the statement of the case did not 
include the issue of entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318 which was denied in the 
August 1997 rating decision.   

Accordingly, because a timely NOD regarding this issue has 
been submitted, a remand is required in order for the RO to 
provide the veteran a SOC.  The United States Court of 
Appeals for Veterans Claims has held that, when a notice of 
disagreement has been timely filed, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 U.S.C.A. 
§ 7105(d)(1) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Please request a VA examiner to review the 
claims folder and render an opinion as to 
whether it is as likely as not that the 
myocardial infarction, atherosclerotic heart 
disease, or cardiomyopathy-valvular that are 
listed on the death certificate as the cause 
of death are related to the veteran's 
cardiovascular complaints in service, to 
include his diagnosis with a functional 
murmur.

2.  Issue a SOC regarding the issue of 
entitlement to service connection for DIC 
pursuant to the provisions of 38 U.S.C.A. 
§ 1318.  The appellant and her representative 
are hereby notified that, following the 
receipt of the SOC concerning this issue, a 
timely substantive appeal must be filed if 
appellate review by the Board is desired.

3.  Then, readjudicate the claim for 
service connection for the cause of the 
veteran's death.  If the decision remains 
adverse to the appellant, provide her and 
her representative with a supplemental 
statement of the case and the appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the Board 
as appropriate. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action, other than as 
spelled out within this remand, until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious man ner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

